IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                        _______________________

                             No. 97-31026
                        _______________________


WILLIE BRUINS,

                                           Petitioner-Appellant,

                                versus

BURL CAIN, WARDEN,
LOUISIANA STATE PENITENTIARY,

                                           Respondent-Appellee.

         _________________________________________________

            Appeal from the United States District Court
                For the Western District of Louisiana
                             (96-CV-2415)
         _________________________________________________
                            August 7, 1998

Before WISDOM, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Willie Bruins appeals the judgment of the

district court denying habeas corpus relief, which Bruins sought

pursuant to 28 U.S.C. §2254. The district court referred the matter

to the magistrate judge who agreed with Respondent’s assertion that

Bruins is procedurally barred on the basis of an independent and




     *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
adequate state ground,1 but then proceeded to address the merits of

the petition as well.    The district court adopted the magistrate

judge’s recommendation and dismissed Bruins’s petition on the

merits rather than on the procedural bar.       The district court

issued a certificate of appealability (COA) on three issues, none

of which was procedural bar.

     We have reviewed the record and the applicable law as set

forth in the appellate briefs and supplemented by independent

research, and we are satisfied that the district court’s dismissal

of the instant petition should be affirmed.   We conclude, however,

that such affirmance should be on the basis of the state court’s

clear and unequivocal dismissal on grounds of procedural bar, which

we hold was an independent and adequate state ground.   As such, we

need not and therefore do not reach any of the grounds of merit

covered by the COA.

     We stated in Moore v. Roberts that “when a state court

decision rests on a state law ground that is independent of a

federal question and adequate to support the judgment, federal

courts lack jurisdiction to review the merits of the case.”2    It

follows that when a federal court must consider the independent and

adequate state grounds doctrine, the court is required to address


     1
       Respondent’s procedural bar argument is based on the
provisions of La.C.Civ.P.Ann. art. 930.8 (West 1998), which
required Bruins to assert his claim by October 1, 1991.
     2
         83 F.3d 699, 701 (5th Cir. 1996).

                                  2
the question of its own jurisdiction.      Here, therefore, we are free

to affirm the district court’s dismissal of Bruins’s Section 2254

petition on the basis of the independent and adequate state grounds

doctrine without running afoul of the principle that a court of

appeals has no jurisdiction to consider issues other than             those

enumerated in the COA.      After all, denial of habeas relief under

the   doctrine   of   independent   and   adequate   state   ground   is   a

determination that we do not have jurisdiction to examine the

merits of the petition for habeas relief.

AFFIRMED.




                                    3